11 JONES, J.,
concurs.
I agree with the majority that the judgment maintaining the defendant’s excep*432tion of no cause of action on the principal demand should be affirmed, and I agree that the district court’s judgment maintaining the defendant’s exception of no right of action on the principal demand should be reversed. Nevertheless, I write separately to emphasize that I agree with the determination to dismiss the appeal as it relates to the granting of defendant’s motion for partial summary judgment in this case.
On the reconventional demand, the Supreme Court has far too often reversed the circuits directing us to consider non-ap-pealable judgments under La. C.C.P. art. 1915(B)(1) under our supervisory jurisdiction, rather than dismiss in this manner. Review under our supervisory jurisdiction is a much better utilization of judicial resources, and brings the matter to an end, rather than remanding to the district court to be re-filed in the Court of Appeal at a later date.
However, in the matter sub judice, the Appellant delayed more than thirty days prior to taking his appeal. Thus, a writ application would have been untimely. For this reason alone, I agree that the appeal of this interlocutory judgment should be dismissed.